Filed 12/07/20                                        Case 16-23904                                                 Doc 104



                 1   MORAN LAW GROUP, INC.
                     CATHLEEN COOPER MORAN, I.D. #83758
                 2   RENÉE C. MENDOZA, I.D. #139939
                     643 Bair Island Road, Suite 403
                 3   Redwood City, CA 94063
                     Tel.: (650) 694-4700
                 4   Fax: (650) 368-4818
                     E-mail: Cathy@moranlaw.net
                 5
                     Attorney for Debtor John Joseph Butler, III
                 6
                 7
                 8                          UNITED STATES BANKRUPTCY COURT
                                          FOR THE EASTERN DISTRICT OF CALIFORNIA
                 9
             10
             11      In Re:                           )                   Chapter 7
                                                      )
             12      JOHN JOSEPH BUTLER, III &        )                   Bankruptcy No. 16-23904
                     SANDRA ELAINE BUTLER,            )
             13                                       )
                                                      )
             14                                       )
                                      Debtors.        )
             15      ________________________________ )
             16               DECLARATION OF JOHN JOSEPH BUTLER III IN SUPPORT OF
                                           MOTION TO REOPEN CASE
             17
                              I, John Joseph Butler III, declare:
             18
             19      1.       I am one of the debtors in this case. I have personal knowledge of the matters
             20               addressed herein and could competently testify thereto.
             21      2.       I have discovered that I remain on title to a parcel of real estate in the State of
             22               Maine. At the time at which I filed this case, I believed that I had effectuated a
             23               surrender of my remaining interest in the property in an 2011 bankruptcy filing.
             24      3.       The secured creditor as to the property, or its successor, has initiated foreclosure
             25               proceedings in Maine, and served me and my former wife, the co debtor in these
             26               proceedings. Service of that action made me aware that I had a remaining interest
             27               in the property.
             28      4.       I assert no interest in the property, but am informed and believe that there may be
Filed 12/07/20                                    Case 16-23904                                             Doc 104



                 1         equity over and above the claim of the secured creditor.
                 2   5.    Sandra Butler and I have dissolved our marriage. From conversations with her, I
                 3         understand that she declined to join in reopening this case and asserted no interest
                 4         in the property.
                 5
                     Executed on ____________
                                  12/04/2020 under penalty of perjury.
                 6
                 7                                            ________________________
                                                              /s/ John Joseph Butler III
                                                              JOHN JOSEPH BUTLER III
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
